IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,873-02


                          IN RE DOMINGO AMARO-SOLIS, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1477162A IN THE 339TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Harris County on April 4, 2019, and that the trial court timely entered an order designating issues

on May 1, 2019, but that his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Harris County, shall forward Relator’s habeas application

to this Court, or respond that Relator has not filed a habeas application pertaining to this conviction

in Harris County. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX . R. APP . P. 73.4(b)(5).

This motion for leave to file will be held. Respondent shall comply with this order within thirty days

from the date of this order.
                           2



Filed: November 10, 2021
Do not publish